





Exhibit 10.1


nlightinc1stamendment_image1.gif [nlightinc1stamendment_image1.gif]
PACIFIC WESTERN BANK
First Amendment to
Amended and Restated Loan and Security Agreement
Borrower:    nLIGHT, Inc.
Date:    July 18, 2018
This First Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into between Pacific Western Bank (“Lender”) and the
borrower named above (“Borrower”).
Lender and Borrower agree to amend the Amended and Restated Loan and Security
Agreement between Borrower and Lender, dated March 28, 2018 (as amended, the
“Loan Agreement”), as follows, effective as of the date hereof. (Capitalized
terms used but not defined in this Amendment shall have the meanings set forth
in the Loan Agreement.)
1.Modification to Deposit Account Covenant. Section 8(c) of the Schedule to the
Loan Agreement, is hereby amended and restated in its entirety to read as
follows:
“(c)
Deposit Accounts. Borrower shall at all times maintain its Deposit Accounts and
primary investment accounts with Lender or Lender’s Affiliates; provided
however, that Borrower may maintain (i) Deposit Accounts with institutions other
than Lender (“Excepted Deposit Accounts”) so long as the aggregate combined
balance in all Excepted Deposit Accounts does not at any time exceed €200,000,
or the equivalent thereof in US Dollars and (ii) a primary investment account
with Raymond James & Associates, Inc. As of the date hereof, Borrower represents
and warrants to Lender that Lender has obtained a control agreement or a pledge
agreement (as applicable) for each other bank or other institutions where its
investment accounts are maintained and such agreements are sufficient to perfect
Lender’s first-priority security interest in the same, provided that, without
limiting the foregoing, Lender acknowledges and agrees that Borrower shall not
be required to cause institutions at which Borrower maintains Excepted Deposit
Accounts to enter into such control agreements.”

2.    Representations True. Borrower represents and warrants to Lender that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct in all material respects as if made on the date
hereof.
3.    No Waiver. Nothing herein constitutes a waiver of any default or Event of
Default under the Loan Agreement or any other Loan Documents, whether or not
known to Lender.


-1-

--------------------------------------------------------------------------------









Pacific Western Bank    First Amendment to Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------



4.    General Release. In consideration for Lender entering into this Amendment,
Borrower hereby irrevocably releases and forever discharges Lender, and its
successors, assigns, agents, shareholders, directors, officers, employees,
agents, attorneys, parent corporations, subsidiary corporations, affiliated
corporations, affiliates, participants, and each of them, from any and all
claims, debts, liabilities, demands, obligations, costs, expenses, actions and
causes of action, of every nature and description, known and unknown, which
Borrower now has or at any time may hold, by reason of any matter, cause or
thing occurred, done, omitted or suffered to be done prior to the date of this
Amendment (collectively, the “Released Claims”). Borrower hereby irrevocably
waives the benefits of any and all statutes and rules of law to the extent the
same provide in substance that a general release does not extend to claims which
the creditor does not know or suspect to exist in its favor at the time of
executing the release. Borrower represents and warrants that it has not assigned
to any other Person any Released Claim, and agrees to indemnify Lender against
any and all actions, demands, obligations, causes of action, decrees, awards,
claims, liabilities, losses and costs, including but not limited to reasonable
attorneys’ fees of counsel of Lender’s choice and costs, which Lender may
sustain or incur as a result of a breach or purported breach of the foregoing
representation and warranty.
5.    General Provisions. Borrower hereby ratifies and confirms the continuing
validity, enforceability and effectiveness of the Loan Agreement and all other
Loan Documents. This Amendment, the Loan Agreement, any prior written amendments
to the Loan Agreement signed by Lender and Borrower, and all other written
documents and agreements between Lender and Borrower, set forth in full all of
the representations and agreements of the parties with respect to the subject
matter hereof and supersede all prior discussions, representations, agreements
and understandings between the parties with respect to the subject hereof.
Except as herein expressly amended, all of the terms and provisions of the Loan
Agreement, and all other documents and agreements between Lender and Borrower
shall continue in full force and effect and the same are hereby ratified and
confirmed. Without limiting the generality of the foregoing, the provisions of
all subsections of Section 9 of the Loan Agreement (titled “General
Provisions”), including without limitation all provisions relating to governing
law, venue, jurisdiction, dispute resolution, and the waiver of the right to a
jury trial, shall apply equally to this Amendment, and the same are incorporated
herein by this reference.
[Signatures on Following Page]






-2-



--------------------------------------------------------------------------------










Pacific Western Bank    First Amendment to Amended and Restated Loan and
Security Agreement

--------------------------------------------------------------------------------





Borrower:         Lender:
nLIGHT, Inc.            Pacific Western Bank
By
/s/ Kerry Hill
 
By
/s/ Stephen J. Bevens
Name:
Kerry Hill
 
Name:
Stephen J. Bevens
Title:
VP Finance & Secretary
 
Title:
SVP
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




